 



Twelfth Amendment to Credit Agreement

 

This Twelfth Amendment to Credit Agreement (“Twelfth Amendment”), dated as of
the 5th of January, 2018, by and between BENJAMIN MARCUS HOMES, L.L.C. (“BMH”),
a Pennsylvania limited liability company, INVESTOR’S MARK ACQUISITIONS, LLC
(“IMA”), a Delaware limited liability company (each a “Borrower Party” and
collectively, the “Borrower Parties”), and Mark L. Hoskins (“Hoskins”), an
individual residing in the Commonwealth of Pennsylvania,

 

AND

 

SHEPHERD’S FINANCE, LLC, a Delaware limited liability company (“Lender”).

 

WITNESSETH:

 

WHEREAS, the parties entered into that certain Credit Agreement dated December
30, 2011 as amended by the First Amendment to Credit Agreement dated December
26, 2012, the Second Amendment to Credit Agreement dated April 17, 2013, the
Third Amendment to Credit Agreement dated July 24, 2013, the Fourth Amendment to
Credit Agreement dated September 27, 2013, the Fifth Amendment to Credit
Agreement dated December 30, 2013, the Sixth Amendment to Credit Agreement dated
March 27, 2014, the Seventh Amendment to Credit Agreement dated December 31,
2014, the Eighth Amendment to Credit Agreement dated March 25, 2015, the Ninth
Amendment to Credit Agreement dated June 26, 2015, the Tenth Amendment to Credit
Agreement dated December 28, 2015, and the Eleventh Amendment to Credit
Agreement dated July 20, 2016 (collectively the “Credit Agreement; and

 

WHEREAS, the parties wish to further amend the Credit Agreement as provided
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1. Defined Terms. Capitalized terms used herein and not defined herein shall
have the meanings set forth in the Credit Agreement.

 

2. Modifications.

 

  A. “North Strabane Property” shall be defined as the property in Exhibit A to
this Twelfth Amendment.         B. Collateral shall also include the North
Strabane Property         C. The BMH Loan will be increased by money spent on
the North Strabane Property. There will be no additional money put into the
interest escrow or loan fee at the beginning for this financing. As with other
lots, the payoff per lot will include an amount to be put into the interest
escrow of 20% of the proceeds, however lots which payoff in the first 6 months
will have 100% of their proceeds going towards principal.         D. The payoffs
during the first six months following this amendment for the North Strabane
Property shall be 1/8th of the initial lending needed per lot. After six months,
the payoffs shall be that amount divided by 1.2. The initial lending needed
shall be the purchase price plus closing costs, estimated to be $1,000,000.

 

3. Miscellaneous. This Twelfth Amendment to the Credit Agreement, and all other
terms and conditions of the Credit Agreement not specifically amended by this
Twelfth Amendment shall continue and remain in full force and effect. No
variation, modification, or amendment to this Twelfth Amendment shall be deemed
valid or effective unless and until it is signed by the parties hereto. This
Twelfth Amendment may be executed in counterparts, each of which once so
executed shall be deemed to be original and all of which taken together shall
constitute one and the same agreement.

 

The remainder of this page left intentionally blank

 

1

 

 

IN WITNESS WHEREOF, the parties have caused this Eleventh Amendment to be duly
and properly executed as of the date first above written.

 

  The Borrower Parties:         Benjamin Marcus Homes, L.L.C.:         By: /s/
Mark L. Hoskins   Name: Mark L. Hoskins   Title: Member         Investor’s Mark
Acquisitions, LLC:         By: /s/ Mark L. Hoskins   Name: Mark L. Hoskins  
Title: Member         MARK L. HOSKINS INDIVIDUALLY:         By: /s/ Mark L.
Hoskins   Name: Mark L. Hoskins         Lender:         Shepherd’s Finance, LLC
        By: /s/ Daniel M. Wallach   Name: Daniel M. Wallach   Title: Chief
Executive Officer

 

2

 

 



The Guarantors join in the execution of this Eleventh Amendment to evidence
their agreement to the applicable provisions of this Eleventh Amendment.

 

  GUARANTORS:         Benjamin Marcus Homes, L.L.C.:         By: /s/ Mark L.
Hoskins   Name: Mark L. Hoskins   Title: Member         Investor’s Mark
Acquisitions, LLC:         By: /s/ Mark L. Hoskins   Name: Mark L. Hoskins  
Title: Member         MARK L. HOSKINS INDIVIDUALLY:         By: /s/ Mark L.
Hoskins   Name: Mark L. Hoskins

 

3

 



